FILE COPY


                                  M A N D A T E

TO THE PROBATE COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 19h day of June,
2014, the cause upon appeal to revise or reverse your judgment between

               FOR THE BEST INTEREST AND PROTECTION OF C.G.

CAUSE NO. 13-13-00422-CV                                              (Tr.Ct.No. L-7697)

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

THE THIRTEENTH COURT OF APPEALS, having considered Appellant’s Motion for
Rehearing, vacates and withdraws the judgment that this Court issued on June 19,
2014; however, the opinion previously issued in this cause will not be withdrawn. No
costs are assessed against the appellant.

We further order this decision certified below for observance.


September 30, 2014

      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 24th day of February, 2015.




                                             Dorian E. Ramirez, CLERK